Citation Nr: 0722629	
Decision Date: 07/25/07    Archive Date: 08/02/07

DOCKET NO.  04-08 368	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess 
of 20 percent for rheumatoid arthritis of the left knee. 

2.  Entitlement to an initial disability evaluation in excess 
of 30 percent for rheumatoid arthritis of the right knee. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from May 1977 to December 
1983.    

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which granted service connection for 
rheumatoid arthritis of the left knee and assigned a 20 
percent rating effective January 17, 2002 and granted service 
connection for rheumatoid arthritis of the right knee and 
assigned a 30 percent rating effective January 17, 2002.  

The veteran presented testimony at a Travel Board hearing 
before the undersigned Veterans Law Judge in Montgomery, 
Alabama, in April 2007.  A transcript of the hearing is 
associated with the veteran's claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2006), provides that VA shall notify the claimant 
of any information, and any medical or lay evidence not 
previously provided to VA which is necessary to substantiate 
the claim and VA shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
VA.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  

At the hearing before the Board in April 2007, the veteran 
stated that he has been receiving Social Security 
Administration (SSA) benefits for the past year due to his 
knee disabilities.  VA has a statutory duty to acquire both 
the SSA decision and the supporting medical records pertinent 
to a claim.  Dixon v. Gober, 14 Vet. App. 168, 171 (2000).  
Whenever the Secretary attempts to obtain records from a 
Federal department or agency...the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
38 U.S.C.A. § 5103A(b)(3).  The Board finds that the RO/AMC 
should make an attempt to obtain the SSA records and 
supporting medical records.  

The VCAA specifically provides that the duty to assist 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d).  At the hearing before the Board in April 2007, 
the veteran indicated that his knee disabilities have 
worsened.  Also, as noted above, the veteran indicated that 
he was awarded SSA disability benefits in the past year 
because of the knee disabilities.  Because of the evidence of 
worsening since the last examination, a new examination is 
needed to determine the severity of the knee disabilities.  
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The record shows that the veteran receives treatment for the 
service-connected knee disabilities at the Dothan, Alabama, 
VA outpatient clinic.  The RO should obtain the VA treatment 
records from the Central Alabama Healthcare System for 
treatment of the knee disabilities dated from October 2006.  
VA has a duty to seek these records.  38 U.S.C.A. 
§ 5103A(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the SSA the records 
pertinent to the veteran's claim for SSA 
disability benefits including the medical 
records relied upon concerning that 
claim.

2.  Obtain all records of the veteran's 
treatment of the service-connected 
rheumatoid arthritis of the left and 
right knees from the Central Alabama 
Healthcare System dated from October 
2006, and incorporate them into the 
veteran's claims file.   

3.  Schedule the veteran for a VA 
examination to determine the nature, 
extent, and severity of the service-
connected rheumatoid arthritis of the 
left and right knees.    

The veteran's VA claims folder must be 
made available to the examiner for review 
in connection with the examination.  

The examiner should report the range of 
motion in the left and right knees in 
degrees.  The examiner should determine 
whether the knee disabilities are 
manifested by weakened movement, excess 
fatigability, or incoordination.  Such 
inquiry should not be limited to muscles 
or nerves.  These determinations should 
be expressed in terms of the degree of 
additional range-of-motion loss due to 
any weakened movement, excess 
fatigability, or incoordination.  

The examiner should report whether there 
is lateral subluxation or lateral 
instability of the knees, and if present, 
express an opinion as to the severity of 
such subluxation or lateral instability 
(slight, moderate, severe).  X-ray 
examination of the knees should be 
performed.  The examiner should report 
whether the impairment due to the right 
and left knee disabilities is severe, 
moderate, or slight.  
 
4.  Then, readjudicate the issues on 
appeal.  If all of the desired benefits 
are not granted, a supplemental statement 
of the case should be furnished to the 
veteran and his representative.  The case 
should then be returned to the Board, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




